—Judgment unanimously affirmed. Memorandum: Contrary to defendant’s contention, the record supports County Court’s determination *952in this bench trial that the complainant’s deposition was inadvertently lost and that, despite efforts to locate the deposition, it was not available for use at trial (see, People v Walker, 258 AD2d 964, lv denied 93 NY2d 981). The court’s decision to sanction the People therefor by drawing an adverse inference with respect to complainant’s trial testimony was a proper exercise of the court’s discretion (see generally, People v Banch, 80 NY2d 610, 616; People v Martinez, 71 NY2d 937, 940). (Appeal from Judgment of Monroe County Court, Smith, J.— Sexual Abuse, 1st Degree.) Present — Pine, J. P., Hayes, Scudder and Kehoe, JJ.